..

-.                        :
                  :
.    -.       .       ,
          ,




                              OFFICE   OF THE ATTORNEY         GENERAL   OF TEXAS
                                                      AUSTIN




          Honorable Claud violf
          County Auditor
          Howard County
          Big Spring, Texas
          Dear Sir'




                     Your reque 1st
          cerefully  considered 1 by
          your request as foil .ows




                      Dav their     Porti&    ohthe    Drhmldn on said   super-   -

                                                            department, rend&red Xardh
                                                              Texas, was not authorized
                                                    States Government Food Stamp Plan.
                                                id opinion the 47th Legislature of
                                                   No. 201, which reads in part as

                      "ti     IT-   CTH)     Y TIB IXGISWTURZ OF THE STATE OF TEXAS:
                            wSection 1. That Article 2351 of the Revised
                      Civil Statutes of Texas of 1925 be amended so as
                      to add a new section thereto to be known as htl-
                      cle 2351-17, which shall read as follows to wit:
Honorable    Claud Wolf, page 2
               .,.                                . ,,    . .
                  __-_
                    . c:yi.: .-, ,    .,_ ._
       .YL’
             “‘17:‘a.   ’.Thb;~Commissloae~s-Cdhrt:of          each
     Couhty of--thls‘State',         in:-aaditlan'T.ti  '~the'poirers
     alreadg-.oonfe~rqd’r66        ~Jt’;by-law,- is-:hereby empower-
     ed :to,- oreatr’~a’:revolvlhg       fund :or funds -and’to~ make
     appropriat%ois-thereto           out of-the-genera+       revenue
     of ‘.auch: odunty , “irlza-..suc6:‘~revolving rtia: shall.,be
     used by suhh oounty”only_ln             :6odperationwdth      the
     UnItedStates       -Department of':AgrI?tilture       :tb’aid- and
     assist- ln.carrying~out          the purpos~s’:hndlpro~isions
     of anAct .of ~:Oongress of -the XInitea States pertain-
     ing to the distribution            of convnoditles,to     persons
     in needlef_ap-?jst.aqce;.,,under’:the_dlr.e.~tign~.~of         the                                 I
     upi4ea_..s_tatea~Department.
                             .~il.Agr-~qpTtpye;‘.pr09
                                                   idea,
     h,y.evKr J-~      ~-that
                       __,.___.the  _.-_ coMty--~S-~a_ll,l?~v~~~~~~~dL~t.::all
                                              - - .~.
     times -either the : mon~,~.aplpr~~,pr~~~~.~._.~-sqDb_FePolv-
     iiiil f~a~~~~~~a~--:t_he_s_qu_iqaIeg4~.#rtilbof.:.inl                                            *
     stamps: i.ssu,ed by the United States Department of
     Agrioiiiture            under the Food and/or Cotton Stamp Plan,
     which Stamps.,.are
                 ---.-                      convertible.         into. cash at-.any time.
        :..       c ..,-,.~                                              ~‘;t.i.: ., ; T
         : I.~;‘!!b: i.-~~:su&co~t&                             of:.this       States ,&,&L,.
     ing -the pdwers herein .granted c aii-issuing ~~.offlder
     shalLbe -,appointed ..tci ,carry, out’: the:$rdvisik~~:of
     thfs:Act:and               toradminister                .the:funds ‘herein”‘eppr,o-~
     priated. ~:SutihIlssulng. officer %hall:“-be ‘a ~oitlzen -df
     the-5ta~te~:ofr3exari~~dnd-8pp0fntect~~bJ1-'t~e~Cbunty                                       Jdage
     of.i.subh County subject to “the :a$j)roPal ‘of, the ‘C~mmiS-
     sioners Court thereo?. #e shall be required to fur-
     nish a xood ind;‘~~uff.loient :%&%%                             ty:bond -.ti +udh amount
     and.npon&chiterMt                          and $‘6ii~ltions%~~‘~maybe required
     by.-the.rlldnhnl~sTonerlP’Cquff ~%%nd                          ~%hd~Jin$tddStates .,De--
     p&Mea6            I&   t&gfc:cultur@~.            :-. Sue;h-~istilpiig :‘        offioer      shall
     rda&ivti cd,,sala‘rJi; to be -p&r& au* :if:?td                                    +&r&l         funa
     or. :tiy. other :.funa <of i.th8 botity ,~.%xtiept &5nstitutlon-
     al cPti&s,. dot ;oth&wise.‘a                                                  ,-hot“%o excee.d
     Two.Xundred gollars                         ($200                              and may appoint
     such cashiers                 and other assistants                     as may be author-
     ized by’&u&?&urt;                            The preniiums ‘of a-11 .bonds ~which
     mag,.be-i?eq%lred ‘of- such Wsuing ofi icer~;~ cashiers or
     other.:assi-stants.                     :sha3,1 be paid -by -the Commissioners.
     Court lout -of ‘ang .tivall:able funds -therefor belonging
     to ~-such.cou&y.::                  -; -‘I : .:~>.‘-: ; :: L..?::; in-.;
                                ~_ ~_._~c.y~T.;fiz <.,“ ;,c,:j ‘. ,./~.                   : .;.~“y:.
                                                     , .-            ,,-
Yonorable   Claud Wolf,    page 3



            “‘C. Provided however, the polsers herein
       ranted0   such counties may be exerbised   by two
     ! 2) or more counties in conjunction   with each
     other and In cooperation   with the United States
     Department of Agriculture.     And when such powers
     sre executed by two .(2) or more counties   jointly,
     the County Judges of such counties shall appoint
     the issuing officer,   fix such appointee’s  bond
     and do all other things necessary to cooperate
     with the United States Department of Agriculture
     In the same and like manner es is herein granted
     to any one county of this State.

           "*a. Provided that Such Commissioners
     Courts of suoh counties may cooperate with any
     incorporated city or town within such county.or
     counties on such conditions and requirements   as
     may be promulgeted by such Commissioners Court
     or courts.
            “‘e.   Whenever any county herein authorized
      to crs      such a revolving   fund ceases to parti-
      cipate therein the issuing officer       appointed under
      the provisions   hereof shall, forthwith    reduce all
      stamps to their equivalent     in money and return
      such moneys then on hand to the fund from which
      same was originally    appropriated    ana render a full
      account of his administration      thereof the the Corn:
      missioners   Court of Courts as the case may be.’

             “Sec. 2.     If any section,    subsection,    or
      clause of this Act Is, for any reason, held to be
      unoonstitutional,       such decision   shall not affect
      the velidity     of any of the remaining portions         of
      this Act, and it is hereby declared that this Aot
      would nevertheless       have been passed without such
      section,    subsection,    or clause so declared unoon-
      st itut ional.
             ,
             “Sec. 3,     The fact that an Act of Congress of
      the United States has appropriated          money for the
      Department of Agriculture        of the United States
      providing    for the aispositinn      of surplus cozznodl-
      ties by the surplus marketing administration             in the
      Department of A&culture          of the United States,       and
      said administration       is now distributing      surplus com-
      modities through the Food and/or Cotton Stamp plan
. .--
        Honorable   Cleud Wolf,   page 4


             or System, which is yery beneficial         to persons
             in need of assistance      and the fact tbi3t said Act
             requires   the cooperstion    of oountles orb municl-
             palltles   a8Slring.tO   participate    In the benefits
             of ssid Act, and the further fact that there Is
             now some doubt as to the legal authority          of the
             Commissioners Court to appropriate        funds for the .
             purpose of aiding end carrying out the provisions
             of said Act and in view of the further fact that
             persons In various counties of Texas are In dire
             need of assistance     that might be extended to
             them under the provisions       of said Act, Creet8
             an emergeqoy and sn imperative public necessity,
             that the Constitutional      Rule requiring    bills to
             be read on three several days, be end the same
             Is hereby suspended and that this Act shall take
             effect   and be in force from and after its passage
             and approval by the Governor of this State, and
             it is. 80 enacted.”             (Underscoring   ours)

                   The above act was signed by the Governor on April
        15th, 1941, and filed with the Secretary  of State on .Aprll 16th,
        1941,. and became immediately effective.
                   You are respectively advised that it is the opinion
        of this department that your question should be answered in
        the affirmative  and it is so answered.
                                                  Very truly           yours

        WJF: db                             @TORN?ZYGiINlRALOF TEAS


        Approved Apr 28, 1941               By   ;Is/     Wm. J. FsMing
                                                              Assistant
        /s/ Grover Sellers
        First Assistant
        Attorney General                    Appro.ved :     Opinion Commit tee

                                            BY      B?B           Chsirman


                                                              .

                          .




                                                                   r    _